THIS FILING IS A CONTINUATION OF ACCESSION #0001379434-09-000015 APPENDIX D Decrement Tables D-1 Percentage of Initial Class Balance Outstanding at the Respective Percentages of CPR Set Forth Below: Class A-1 5% 8% 12% 15% 18% Distribution Date Initial Percentage 100 100 100 100 100 February 20, 2010 88 81 73 67 60 February 20, 2011 75 64 49 38 28 February 20, 2012 64 47 27 13 1 February 20, 2013 53 32 8 0 0 February 20, 2014 42 18 0 0 0 February 20, 2015 31 5 0 0 0 February 20, 2016 21 0 0 0 0 February 20, 2017 8 0 0 0 0 February 20, 2018 0 0 0 0 0 February 20, 2019 0 0 0 0 0 February 20, 2020 0 0 0 0 0 February 20, 2021 0 0 0 0 0 February 20, 2022 0 0 0 0 0 February 20, 2023 0 0 0 0 0 February 20, 2024 0 0 0 0 0 February 20, 2025 0 0 0 0 0 February 20, 2026 0 0 0 0 0 February 20, 2027 0 0 0 0 0 February 20, 2028 0 0 0 0 0 February 20, 2029 0 0 0 0 0 February 20, 2030 0 0 0 0 0 February 20, 2031 0 0 0 0 0 February 20, 2032 0 0 0 0 0 February 20, 2033 0 0 0 0 0 February 20, 2034 0 0 0 0 0 February 20, 2035 0 0 0 0 0 February 20, 2036 0 0 0 0 0 February 20, 2037 0 0 0 0 0 February 20, 2038 0 0 0 0 0 February 20, 2039 0 0 0 0 0 Weighted Average Life to Maturity (in years)(1) 4.32 2.98 2.06 1.67 1.39 (1) The weighted average life of a class of Certificates is determined by (i)multiplying the amount of each distribution in reduction of the class balance by the number of years from the date of the issuance of such class to the related Distribution Date, (ii)adding the results and (iii)dividing the sum by the initial class balance of that class. D-2 Percentage of Initial Class Balance Outstanding at the Respective Percentages of CPR Set Forth Below: Class A-3 5% 8% 12% 15% 18% Distribution Date Initial Percentage 100 100 100 100 100 February 20, 2010 89 83 75 69 63 February 20, 2011 78 67 53 43 33 February 20, 2012 67 52 33 20 8 February 20, 2013 57 38 15 1 0 February 20, 2014 47 25 1 0 0 February 20, 2015 38 13 0 0 0 February 20, 2016 29 2 0 0 0 February 20, 2017 17 0 0 0 0 February 20, 2018 6 0 0 0 0 February 20, 2019 0 0 0 0 0 February 20, 2020 0 0 0 0 0 February 20, 2021 0 0 0 0 0 February 20, 2022 0 0 0 0 0 February 20, 2023 0 0 0 0 0 February 20, 2024 0 0 0 0 0 February 20, 2025 0 0 0 0 0 February 20, 2026 0 0 0 0 0 February 20, 2027 0 0 0 0 0 February 20, 2028 0 0 0 0 0 February 20, 2029 0 0 0 0 0 February 20, 2030 0 0 0 0 0 February 20, 2031 0 0 0 0 0 February 20, 2032 0 0 0 0 0 February 20, 2033 0 0 0 0 0 February 20, 2034 0 0 0 0 0 February 20, 2035 0 0 0 0 0 February 20, 2036 0 0 0 0 0 February 20, 2037 0 0 0 0 0 February 20, 2038 0 0 0 0 0 February 20, 2039 0 0 0 0 0 Weighted Average Life to Maturity (in years)(1) 4.78 3.30 2.27 1.83 1.52 (1) The weighted average life of a class of Certificates is determined by (i)multiplying the amount of each distribution in reduction of the class balance by the number of years from the date of the issuance of such class to the related Distribution Date, (ii)adding the results and (iii)dividing the sum by the initial class balance of that class. D-3 APPENDIX E Mortgage Certificate Cashflow Assumptions 5 CPR 5 CPR 8 CPR 8 CPR 12 CPR 12 CPR 15 CPR 15 CPR 18 CPR 18 CPR Principal Interest Principal Interest Principal Interest Principal Interest Principal Interest March 20, 2009 137,836.18 87,509.36 221,714.63 87,509.36 337,541.04 87,509.36 427,622.44 87,509.36 520,666.81 87,509.36 April 20, 2009 137,249.12 86,910.29 220,170.72 86,545.56 333,942.62 86,041.90 421,838.22 85,650.20 512,084.81 85,245.61 May 20, 2009 136,664.56 86,313.77 218,637.51 85,588.47 330,382.43 84,590.09 416,132.05 83,816.18 503,644.00 83,019.16 June 20, 2009 136,082.49 85,719.80 217,114.92 84,638.04 326,860.06 83,153.75 410,502.87 82,006.96 495,342.06 80,829.41 July 20, 2009 135,502.90 85,128.35 215,602.87 83,694.22 323,375.12 81,732.71 404,949.65 80,222.21 487,176.71 78,675.74 August 20, 2009 134,925.78 84,539.41 214,101.31 82,756.98 319,927.20 80,326.82 399,471.36 78,461.60 479,145.70 76,557.56 September 20, 2009 134,351.11 83,952.99 212,610.14 81,826.26 316,515.91 78,935.92 394,066.99 76,724.79 471,246.83 74,474.29 October 20, 2009 133,778.88 83,369.06 211,129.30 80,902.02 313,140.86 77,559.84 388,735.54 75,011.48 463,477.93 72,425.36 November 20, 2009 133,209.09 82,787.62 209,658.72 79,984.21 309,801.67 76,198.43 383,476.04 73,321.34 455,836.85 70,410.20 December 20, 2009 132,641.73 82,208.65 208,198.33 79,072.79 306,497.96 74,851.53 378,287.50 71,654.06 448,321.49 68,428.25 January 20, 2010 132,076.78 81,632.15 206,748.06 78,167.72 303,229.35 73,518.99 373,168.98 70,009.33 440,929.79 66,478.97 February 20, 2010 131,514.23 81,058.10 205,307.83 77,268.95 299,995.47 72,200.65 368,119.54 68,386.85 433,659.72 64,561.82 March 20, 2010 130,954.08 80,486.49 203,877.59 76,376.44 296,795.95 70,896.37 363,138.23 66,786.32 426,509.27 62,676.27 April 20, 2010 130,396.31 79,917.32 202,457.24 75,490.14 293,630.43 69,606.00 358,224.14 65,207.44 419,476.49 60,821.80 May 20, 2010 129,840.92 79,350.57 201,046.74 74,610.02 290,498.53 68,329.38 353,376.37 63,649.92 412,559.42 58,997.91 June 20, 2010 129,287.89 78,786.23 199,646.01 73,736.02 287,399.92 67,066.37 348,594.02 62,113.47 405,756.18 57,204.08 July 20, 2010 128,737.21 78,224.30 198,254.98 72,868.11 284,334.23 65,816.83 343,876.21 60,597.80 399,064.89 55,439.82 August 20, 2010 128,188.87 77,664.75 196,873.59 72,006.24 281,301.11 64,580.62 339,222.06 59,102.64 392,483.71 53,704.65 September 20, 2010 127,642.87 77,107.59 195,501.77 71,150.38 278,300.22 63,357.59 334,630.73 57,627.72 386,010.82 51,998.09 October 20, 2010 127,099.19 76,552.81 194,139.45 70,300.48 275,331.22 62,147.59 330,101.36 56,172.74 379,644.46 50,319.66 November 20, 2010 126,557.82 76,000.38 192,786.57 69,456.49 272,393.76 60,950.51 325,633.11 54,737.46 373,382.86 48,668.91 December 20, 2010 126,018.76 75,450.30 191,443.06 68,618.39 269,487.52 59,766.18 321,225.17 53,321.59 367,224.30 47,045.38 January 20, 2011 125,481.99 74,902.57 190,108.85 67,786.12 266,612.16 58,594.49 316,876.73 51,924.89 361,167.10 45,448.61 February 20, 2011 124,947.50 74,357.17 188,783.89 66,959.65 263,767.35 57,435.30 312,586.97 50,547.08 355,209.58 43,878.18 March 20, 2011 124,415.29 73,814.09 187,468.11 66,138.93 260,952.78 56,288.47 308,355.10 49,187.92 349,350.10 42,333.64 April 20, 2011 123,885.34 73,273.32 186,161.44 65,323.93 258,168.11 55,153.87 304,180.36 47,847.16 343,587.06 40,814.57 May 20, 2011 123,357.64 72,734.85 184,863.82 64,514.61 255,413.03 54,031.37 300,061.95 46,524.54 337,918.86 39,320.56 June 20, 2011 122,832.19 72,198.67 183,575.19 63,710.93 252,687.23 52,920.85 295,999.14 45,219.82 332,343.95 37,851.18 July 20, 2011 122,308.98 71,664.78 182,295.49 62,912.85 249,990.39 51,822.17 291,991.16 43,932.76 326,860.79 36,406.04 August 20, 2011 121,787.99 71,133.16 181,024.65 62,120.33 247,322.21 50,735.21 288,037.28 42,663.12 299,010.56 34,984.73 September 20, 2011 121,269.21 70,603.80 179,762.61 61,333.33 244,682.39 49,659.85 284,136.77 41,410.67 294,080.39 33,684.52 October 20, 2011 120,752.65 70,076.70 178,509.32 60,551.81 242,070.62 48,595.97 280,288.91 40,175.17 289,231.38 32,405.75 November 20, 2011 120,238.27 69,551.84 177,264.70 59,775.74 239,486.60 47,543.43 276,492.98 38,956.39 284,462.20 31,148.06 December 20, 2011 119,726.09 69,029.22 176,028.71 59,005.07 236,930.04 46,502.12 272,748.29 37,754.12 279,771.54 29,911.09 January 20, 2012 119,216.09 68,508.81 174,801.28 58,239.78 234,400.66 45,471.93 269,054.15 36,568.12 275,158.09 28,694.52 February 20, 2012 118,708.25 67,990.63 173,582.35 57,479.82 231,898.15 44,452.73 265,409.88 35,398.17 270,620.60 27,498.00 March 20, 2012 118,202.57 67,474.65 172,371.86 56,725.16 229,422.24 43,444.40 243,412.76 34,244.07 266,157.82 26,321.21 April 20, 2012 117,699.05 66,960.87 171,169.76 55,975.75 226,972.64 42,446.83 240,118.56 33,185.63 261,768.51 25,163.81 May 20, 2012 117,197.66 66,449.27 169,975.99 55,231.57 224,549.07 41,459.91 236,868.84 32,141.50 257,451.47 24,025.50 June 20, 2012 116,698.41 65,939.85 168,790.48 54,492.57 222,151.26 40,483.53 233,663.00 31,111.49 253,205.51 22,905.95 July 20, 2012 116,201.28 65,432.60 167,613.19 53,758.73 219,778.93 39,517.56 230,500.45 30,095.42 249,029.45 21,804.85 August 20, 2012 115,706.26 64,927.51 166,444.04 53,030.00 217,431.82 38,561.90 227,380.61 29,093.10 244,922.16 20,721.91 September 20, 2012 115,213.35 64,424.57 165,283.00 52,306.35 215,109.65 37,616.45 224,302.90 28,104.34 240,882.50 19,656.83 October 20, 2012 114,722.53 63,923.77 164,130.00 51,587.75 212,812.16 36,681.08 221,266.76 27,128.96 236,909.35 18,609.30 November 20, 2012 114,233.80 63,425.10 162,984.98 50,874.15 210,539.09 35,755.71 218,271.62 26,166.77 233,001.63 17,579.05 December 20, 2012 113,747.15 62,928.55 161,847.90 50,165.53 193,812.19 34,840.21 215,316.93 25,217.60 229,158.26 16,565.78 January 20, 2013 113,262.56 62,434.12 160,718.69 49,461.85 191,744.55 33,997.45 212,402.15 24,281.27 225,378.17 15,569.22 February 20, 2013 112,780.04 61,941.80 159,597.30 48,763.08 189,698.90 33,163.67 209,526.74 23,357.61 221,660.33 14,589.10 March 20, 2013 112,299.57 61,451.56 158,483.68 48,069.18 187,675.01 32,338.79 206,690.16 22,446.46 218,003.72 13,625.13 April 20, 2013 111,821.14 60,963.42 157,377.77 47,380.11 185,672.64 31,522.70 203,891.89 21,547.63 214,407.32 12,677.06 May 20, 2013 109,597.60 60,477.35 153,443.18 46,695.85 183,691.56 30,715.32 201,131.42 20,660.96 210,870.15 11,744.62 June 20, 2013 109,125.96 60,000.95 152,359.23 46,028.70 181,731.56 29,916.54 198,408.23 19,786.29 207,391.23 10,827.56 July 20, 2013 108,656.33 59,526.60 151,282.82 45,366.26 179,792.40 29,126.28 195,721.83 18,923.46 203,969.61 9,925.62 August 20, 2013 108,188.71 59,054.29 150,213.91 44,708.50 177,873.87 28,344.45 193,071.71 18,072.31 200,604.34 9,038.55 September 20, 2013 107,723.09 58,584.01 149,152.43 44,055.38 175,975.74 27,570.96 190,457.39 17,232.67 197,294.49 8,166.12 October 20, 2013 107,259.46 58,115.76 148,098.34 43,406.87 174,097.81 26,805.72 187,878.38 16,404.40 194,039.15 7,308.07 November 20, 2013 106,797.81 57,649.51 147,051.59 42,762.94 172,239.84 26,048.64 185,334.22 15,587.34 190,837.44 6,464.17 December 20, 2013 106,338.13 57,185.27 146,012.13 42,123.56 170,401.64 25,299.63 182,824.42 14,781.33 187,688.45 5,634.19 January 20, 2014 105,880.42 56,723.03 144,979.90 41,488.70 168,583.00 24,558.62 180,348.53 13,986.24 184,591.34 4,817.90 February 20, 2014 105,424.66 56,262.78 143,954.86 40,858.32 166,783.70 23,825.50 177,906.08 13,201.90 181,545.24 4,015.07 March 20, 2014 104,970.86 55,804.50 142,936.95 40,232.39 165,003.53 23,100.21 175,496.63 12,428.19 178,549.31 3,225.49 April 20, 2014 104,518.99 55,348.20 141,926.13 39,610.89 163,242.31 22,382.65 173,119.74 11,664.94 175,602.73 2,448.92 May 20, 2014 103,496.55 54,893.86 140,001.81 38,993.77 161,499.82 21,672.75 170,774.95 10,912.03 172,704.69 1,685.17 June 20, 2014 103,050.42 54,443.96 139,009.75 38,385.03 159,775.86 20,970.42 168,461.84 10,169.31 169,854.39 934.01 July 20, 2014 102,606.20 53,996.00 138,024.62 37,780.59 158,070.25 20,275.58 166,179.99 9,436.64 44,889.96 195.25 August 20, 2014 102,163.88 53,549.97 137,046.36 37,180.43 156,382.78 19,588.15 163,928.96 8,713.89 September 20, 2014 101,723.46 53,105.86 136,074.93 36,584.53 154,713.26 18,908.06 161,708.35 8,000.93 October 20, 2014 101,284.92 52,663.66 135,110.29 35,992.84 153,061.51 18,235.23 159,517.75 7,297.62 November 20, 2014 100,848.27 52,223.37 134,152.37 35,405.35 151,427.33 17,569.57 157,356.74 6,603.83 December 20, 2014 100,413.48 51,784.98 133,201.14 34,822.02 149,810.53 16,911.01 155,224.94 5,919.43 January 20, 2015 99,980.56 51,348.47 132,256.55 34,242.81 148,210.94 16,259.49 153,121.93 5,244.30 February 20, 2015 99,549.50 50,913.84 131,318.55 33,667.72 146,628.36 15,614.91 151,047.35 4,578.31 March 20, 2015 99,120.28 50,481.08 130,387.11 33,096.70 145,062.63 14,977.21 149,000.80 3,921.33 April 20, 2015 98,692.90 50,050.19 129,462.16 32,529.72 143,513.55 14,346.31 146,981.91 3,273.26 May 20, 2015 97,147.64 49,621.16 126,766.16 31,966.77 141,980.96 13,722.15 144,990.30 2,633.95 June 20, 2015 96,729.05 49,198.84 125,866.95 31,415.53 140,464.67 13,104.65 143,025.60 2,003.31 July 20, 2015 96,312.25 48,778.34 124,974.05 30,868.21 138,964.52 12,493.74 141,087.46 1,381.20 August 20, 2015 95,897.25 48,359.65 124,087.41 30,324.76 137,480.33 11,889.34 139,175.51 767.52 September 20, 2015 95,562.42 47,923.84 123,269.66 29,773.41 136,058.68 11,286.94 37,277.40 162.08 October 20, 2015 95,254.55 47,481.57 122,477.64 29,220.95 134,666.70 10,689.33 November 20, 2015 95,017.71 47,014.18 121,746.15 28,656.14 133,329.83 10,092.66 December 20, 2015 94,785.26 46,553.35 117,572.85 28,098.48 132,007.89 9,504.04 January 20, 2016 99,643.82 44,357.91 120,919.27 26,521.74 133,658.98 8,586.23 February 20, 2016 115,993.54 38,143.45 133,305.99 22,584.14 141,907.89 6,969.48 March 20, 2016 126,515.31 39,208.03 141,008.14 22,971.42 146,642.23 6,710.04 April 20, 2016 135,154.27 35,569.45 147,170.56 20,608.63 150,199.50 5,655.66 May 20, 2016 142,895.84 31,720.43 153,422.40 18,163.64 153,776.66 4,641.98 June 20, 2016 142,223.92 31,274.48 152,202.54 17,684.83 151,916.96 4,162.06 July 20, 2016 141,554.95 30,830.62 150,991.71 17,209.83 150,078.64 3,687.96 August 20, 2016 140,888.90 30,388.85 149,789.82 16,738.61 148,261.47 3,219.59 September 20, 2016 140,225.77 29,949.16 148,596.82 16,271.14 146,465.21 2,756.89 October 20, 2016 139,565.54 29,511.54 147,412.65 15,807.40 144,689.64 2,299.79 November 20, 2016 138,908.21 29,075.98 146,237.24 15,347.35 142,934.50 1,848.24 December 20, 2016 138,253.75 28,642.47 145,070.52 14,890.96 141,199.59 1,402.17 January 20, 2017 137,602.17 28,211.00 143,912.44 14,438.22 139,484.67 961.51 February 20, 2017 136,953.43 27,781.57 142,762.94 13,989.10 137,789.52 526.20 March 20, 2017 136,307.54 27,354.16 141,621.95 13,543.56 30,818.75 96.18 April 20, 2017 135,664.48 26,928.77 140,489.41 13,101.58 May 20, 2017 134,027.26 26,505.38 139,365.27 12,663.13 June 20, 2017 133,403.43 26,087.11 138,249.45 12,228.20 July 20, 2017 132,782.30 25,670.78 137,141.91 11,796.75 August 20, 2017 132,163.88 25,256.38 136,042.58 11,368.75 September 20, 2017 131,548.14 24,843.92 134,951.40 10,944.18 October 20, 2017 130,935.08 24,433.38 133,868.32 10,523.02 November 20, 2017 130,324.68 24,024.76 132,793.28 10,105.24 December 20, 2017 129,716.93 23,618.03 131,726.21 9,690.81 January 20, 2018 129,111.83 23,213.21 130,667.07 9,279.72 February 20, 2018 128,509.35 22,810.27 129,615.79 8,871.93 March 20, 2018 127,909.49 22,409.22 128,572.33 8,467.42 April 20, 2018 127,312.25 22,010.03 127,536.61 8,066.17 May 20, 2018 126,717.60 21,612.71 126,508.60 7,668.15 June 20, 2018 126,125.53 21,217.25 125,488.22 7,273.33 July 20, 2018 125,536.04 20,823.63 124,475.44 6,881.71 August 20, 2018 124,949.11 20,431.85 123,470.19 6,493.24 September 20, 2018 124,364.73 20,041.91 122,472.41 6,107.91 October 20, 2018 123,782.90 19,653.79 121,482.07 5,725.69 November 20, 2018 123,203.59 19,267.48 120,499.09 5,346.57 December 20, 2018 122,626.81 18,882.98 119,523.44 4,970.51 January 20, 2019 122,052.53 18,500.29 118,555.05 4,597.50 February 20, 2019 121,480.76 18,119.38 117,593.87 4,227.51 March 20, 2019 120,911.47 17,740.26 116,639.86 3,860.52 April 20, 2019 120,344.65 17,362.91 115,692.96 3,496.50 May 20, 2019 119,780.30 16,987.34 114,753.12 3,135.44 June 20, 2019 119,218.41 16,613.52 113,820.29 2,777.32 July 20, 2019 118,658.97 16,241.46 112,894.42 2,422.10 August 20, 2019 118,101.95 15,871.15 111,975.46 2,069.78 September 20, 2019 117,547.37 15,502.57 111,063.36 1,720.32 October 20, 2019 116,995.19 15,135.73 110,158.07 1,373.71 November 20, 2019 116,445.42 14,770.60 109,259.54 1,029.93 December 20, 2019 115,898.04 14,407.20 108,367.73 688.95 January 20, 2020 115,353.05 14,045.50 107,482.57 350.75 February 20, 2020 114,810.43 13,685.50 4,907.21 15.31 March 20, 2020 114,270.17 13,327.20 April 20, 2020 113,732.26 12,970.58 May 20, 2020 113,196.70 12,615.64 June 20, 2020 112,663.46 12,262.37 July 20, 2020 112,132.55 11,910.77 August 20, 2020 111,603.95 11,560.82 September 20, 2020 111,077.66 11,212.52 October 20, 2020 110,553.66 10,865.87 November 20, 2020 110,031.94 10,520.85 December 20, 2020 109,512.49 10,177.46 January 20, 2021 108,995.30 9,835.69 February 20, 2021 108,480.37 9,495.53 March 20, 2021 107,967.69 9,156.98 April 20, 2021 107,457.23 8,820.03 May 20, 2021 106,949.01 8,484.68 June 20, 2021 106,442.99 8,150.91 July 20, 2021 105,939.19 7,818.72 August 20, 2021 105,437.58 7,488.10 September 20, 2021 104,938.15 7,159.04 October 20, 2021 104,440.90 6,831.55 November 20, 2021 103,945.83 6,505.61 December 20, 2021 103,452.91 6,181.21 January 20, 2022 102,962.14 5,858.35 February 20, 2022 102,473.51 5,537.02 March 20, 2022 101,987.01 5,217.22 April 20, 2022 101,502.63 4,898.94 May 20, 2022 101,020.37 4,582.16 June 20, 2022 100,540.20 4,266.89 July 20, 2022 100,062.14 3,953.13 August 20, 2022 99,586.16 3,640.85 September 20, 2022 99,112.26 3,330.06 October 20, 2022 98,640.42 3,020.74 November 20, 2022 98,170.65 2,712.90 December 20, 2022 97,702.92 2,406.53 January 20, 2023 97,237.24 2,101.61 February 20, 2023 96,773.59 1,798.15 March 20, 2023 96,311.96 1,496.14 April 20, 2023 95,852.35 1,195.57 May 20, 2023 95,394.74 896.43 June 20, 2023 94,939.14 598.72 July 20, 2023 94,485.52 302.43 August 20, 2023 2,420.05 7.55 Prospectus Banc of America Funding Corporation Depositor Mortgage Pass-Through Certificates (Issuable in Series) You should carefully consider the “Risk Factors” beginning on page 7 of this prospectus. Except as otherwise described in the applicable prospectus supplement, neither the certificates of any series nor the underlying mortgage loans or mortgage certificates will be insured or guaranteed by any governmental agency or instrumentality or any other entity. The certificates of each series will represent interests in the related issuing entity only and will not be obligations of or interests in the depositor, the sponsor or any other entity. This prospectus may be used to offer and sell any series of certificates only if accompanied by the prospectus supplement for that series. Please read both documents carefully to understand the risks associated with these investments. Each Issuing Entity — · will issue a series of mortgage pass-through certificates that will consist of one or more classes of certificates; and · will own either: · one or more pools of fixed or adjustable interest rate mortgage loans, each of which is secured by a first lien on a one- to four-family residential property; or · mortgage-backed certificates that represent an interest in or are secured by a pool of mortgage loans. Each Pool of Mortgage Loans — · will be sold to the related issuing entity by the depositor, who will have in turn purchased the mortgage loans from the sponsor; · will be underwritten to the standards described in this prospectus and the accompanying prospectus supplement; and · will be serviced by one or more servicers affiliated or unaffiliated with the depositor. Each Series of Certificates — · will represent interests in the related issuing entity; · may provide credit support by “subordinating” certain classes to other classes of certificates; any subordinate classes will be entitled to distributions subject to distributions to more senior classes and will bear losses before more senior classes; · may be entitled to the benefit of one or more of the other types of credit support or derivative instruments described in this prospectus and in more detail in the accompanying prospectus supplement; and · will be paid only from the assets of the related issuing entity. Neither the Securities and Exchange Commission nor any state securities commission has approved the certificates or determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. December 29, 2008 TABLE OF CONTENTS Page IMPORTANT NOTICE ABOUT INFORMATION PRESENTED IN THIS PROSPECTUS AND THE PROSPECTUS SUPPLEMENT iv SUMMARY OF TERMS 1 RISK FACTORS 7 Limited Source of Payments – No Recourse to Depositor, Sponsor, Master Servicer, Servicers or Trustee 7 Limited Liquidity for Certificates May Affect Your Ability to Resell Certificates 7 Certain Certificates May Not Be Appropriate For Individual Investors 8 Credit Enhancement is Limited in Amount and Coverage 8 The Ratings of Your Certificates May Be Lowered or Withdrawn Which May Adversely Affect the Liquidity or Market Value of Your Certificates 9 Real Estate Market Conditions May Affect Mortgage Loan Performance 9 Balloon Loans May Have a Greater Default Risk at Maturity 10 Aspects of the Mortgage Loan Origination Process May Result in Higher Than Expected Delinquencies 10 Geographic Concentration May Increase Rates of Loss and Delinquency 11 General Economic Conditions May Increase Risk of Loss 12 Mortgage Loans With High Original Loan-to-Value Ratios May Present a Greater Risk of Loss 12 Collateral Securing Cooperative Loans May Diminish in Value 12 Risks Related to Mortgage Loans With Interest-Only Payments 13 There Are Risks Relating to Mortgaged Properties Subject to Second Lien Mortgage Loans 13 Leaseholds May Be Subject to Default Risk on the Underlying Lease 13 Yields of Certificates Sensitive to Rate and Timing of Principal Prepayment 14 Timing of Prepayments on the Mortgage Loans May Result in Interest Shortfalls on the Certificates 15 Risk of Loss is Greater on Subordinated Certificates 16 Exercise of Rights Under Special Servicing Agreements May Be Adverse to Other Certificateholders 16 Special Powers of the FDIC in the Event of Insolvency of the Bank of America, National Association, asSponsor. Could Delay or Reduce Distributions on the Certificates 16 Insolvency of the Depositor or Certain Other Parties May Delay or Reduce Collections on Mortgage Loans 18 Owners of Book-Entry Certificates are Not Entitled to Exercise Rights of Holders of Certificates 18 Book-Entry System for Certain Classes of Certificates May Decrease Liquidity and Delay Payment 19 Cash Flow Agreements and External Credit Enhancements are Subject to Counterparty Risk 19 Risks Related to Any Interest Rate Swap Agreement 19 Amounts Received from an Auction and a Related Swap Agreement May Be Insufficient to Assure Completion of the Auction 19 A Servicer’s Collection Procedures May Affect the Timing of Collections on the Mortgage Loans 20 Servicing Transfer Following Event of Default May Result in Payment Delays or Losses 20 Effects of Failure to Comply With Consumer Protection Laws 20 Legal and Other Factors Could Reduce the Amount and Delay the Timing of Recoveries on Defaulted Loans 21 Increased Risk of Loss If Delinquent Mortgage Loans are Assets of the Issuing Entity 22 THE TRUST ESTATES 22 General 22 The Mortgage Loans 23 Mortgage Certificates 28 Distribution Account 33 DESCRIPTION OF CERTIFICATES 34 General 34 Definitive Form 34 i TABLE OF CONTENTS Page Book-entry Form 35 Distributions 40 Categories of Classes of Certificates 42 Residual Certificates 46 Mandatory Auction of Certificates 46 Exchangeable REMIC Certificates and Exchangeable Certificates 47 Reports To Certificateholders 49 CREDIT ENHANCEMENT 51 General 51 Subordination 52 Limited Guarantee 52 Financial Guaranty Insurance Policy or Surety Bond 53 Letter of Credit 53 Mortgage Pool Insurance Policy 53 Special Hazard Insurance Policy 54 Mortgagor Bankruptcy Bond 55 Reserve Fund 55 Cross-Collateralization 56 Overcollateralization 56 Excess Interest 56 Cash Flow Agreements 56 Fraud Waiver 57 FHA Insurance or VA Guarantee 57 PREPAYMENT AND YIELD CONSIDERATIONS 58 Factors Affecting Prepayment 59 Effect of Principal Prepayments 59 Weighted Average Life of Certificates 59 Scheduled Delays In Distributions 60 THE SPONSOR 61 THE DEPOSITOR 61 USE OF PROCEEDS 62 MORTGAGE PURCHASE PROGRAM 62 SERVICING OF THE MORTGAGE LOANS 63 The Master Servicer 63 The Servicers 64 THE POOLING AND SERVICING AGREEMENT 65 Assignment of Mortgage Loans and/or Mortgage Certificates to the Trustee 66 Representations and Warranties 67 Special Servicing Agreements 69 Payments on Mortgage Loans 69 Periodic Advances and Servicing Advances 72 Collection and Other Servicing Procedures 73 Enforcement of “Due-on-Sale” Clauses; Realization Upon Defaulted Mortgage Loans 74 Insurance Policies 76 Primary Mortgage Insurance 77 Recoveries Under Primary Mortgage Insurance Policies 77 Fixed Retained Yield, Servicing Compensation and Payment of Expenses 78 Evidence as to Compliance 79 ii TABLE OF CONTENTS Page Certain Matters Regarding the Depositor, the Sponsor and the Master Servicer 79 Events of Default 80 Rights Upon Event of Default 80 Enforcement 81 Amendment 81 List of Certificateholders 82 Termination; Repurchase of Mortgage Loans and Mortgage Certificates 82 The Trustee 83 CERTAIN LEGAL ASPECTS OF THE MORTGAGE LOANS 84 General 84 Condominiums 85 Cooperatives 85 Foreclosure 85 Rights of Redemption 87 Anti-Deficiency Legislation, the Bankruptcy Code and Other Limitations On Mortgagees 88 Texas Home Equity Loans 91 “Due-on-Sale” Clauses 92 Applicability of Usury Laws 93 Forfeiture for Drug, RICO and Money Laundering Violations 93 Homeowners Protection Act of 1998 93 Servicemembers Civil Relief Act and Similar Laws 93 Environmental Considerations 94 Enforceability of Certain Provisions 96 ERISA CONSIDERATIONS 97 General 97 Certain ERISA and Code Requirements 97 ERISA Administrative Exemptions 99 Non-ERISA Plans and Exempt Plans 101 Unrelated Business Taxable Income—Residual Certificates 101 LEGAL INVESTMENT CONSIDERATIONS 102 FEDERAL INCOME TAX CONSEQUENCES 103 Opinions 104 Federal Income Tax Consequences for REMIC Certificates 105 Taxation of Regular Certificates 107 Taxation of Residual Certificates 114 Taxes That May Be Imposed on the REMIC Pool 121 Taxation of Certain Foreign Investors 123 Federal Income Tax Consequences for Certificates as to Which No REMIC Election Is Made 125 Stripped Certificates 128 Federal Income Tax Consequences for Exchangeable Certificates 132 STATE,LOCAL AND FOREIGNTAX CONSIDERATIONS 134 PLAN OF DISTRIBUTION 134 USE OF PROCEEDS 135 FINANCIAL INFORMATION 136 LEGAL MATTERS 136 RATING 136 REPORTS TO CERTIFICATEHOLDERS 136 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 136 WHERE YOU CAN FIND MORE INFORMATION 137 iii IMPORTANT NOTICE ABOUT INFORMATION PRESENTED IN THIS PROSPECTUS AND THE PROSPECTUS SUPPLEMENT Information is provided to you about the certificates in two separate documents that progressively provide more detail: (a) this prospectus, which provides general information, some of which may not apply to your series of certificates and (b) the accompanying prospectus supplement, which will describe the specific terms of your series of certificates, including: · the principal balances and/or interest rates of each class; · the timing and priority of interest and principal payments; · statistical and other information about the mortgage loans and/or mortgage certificates; · information about credit enhancement for each class; · the ratings for each class; and · the method for selling the certificates. To understand the structure and specific terms of your series of certificates, you must carefully read this prospectus and the accompanying prospectus supplement in their entirety. You should rely only on the information in this prospectus and the accompanying prospectus supplement including the information incorporated by reference. No one has been authorized to provide different information to you. The certificates are not being offered in any state where the offer is not permitted. The depositor does not claim the accuracy of the information in this prospectus or the accompanying prospectus supplement as of any date other than the dates stated on their covers. Cross-references are included in this prospectus and in the accompanying prospectus supplement to captions in these materials where you can find further related discussions. The foregoing table of contents and the table of contents included in the accompanying prospectus supplement identify the pages on which these captions are located. You can find a listing of the pages where capitalized terms used in this prospectus are defined under the caption “Index of Terms” beginning on page 138 of this prospectus. The depositor’s principal executive offices are located at 214 North Tryon Street,
